Citation Nr: 0622931	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-02 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for impairment of visual acuity has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a neck injury has been 
received; and if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

In a February 1991 decision, the RO denied the veteran's 
original claim of service connection for impairment of visual 
acuity.  The veteran was notified of the denial of the claim 
that same month, but did not initiate an appeal.

In a May 1992 rating decision, the RO denied the veteran's 
original claim for service connection for residuals of a neck 
injury, and also denied a petition to reopen his claim for 
service connection for impairment of visual acuity.  In a 
December 1994 decision, the Board reopened the veteran's 
claim for service connection for visual acuity, on the basis 
that new and material evidence had been presented; it then 
denied on the merits, the claims for service connection for 
impairment of visual acuity and for residuals of a neck 
injury.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied the veteran's petitions to reopen the claims 
for service connection for residuals of a neck injury, and 
for impairment of visual acuity.  In July 2002, the veteran's 
representative filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2003, and 
the veteran submitted a substantive appeal later that month.

In his May 2004 correspondence received that same month at 
the RO, the veteran requested a hearing in connection with 
the claims on appeal, at a location near his place of 
residence.  In an October 26, 2004 letter, the Board's 
Administrative Service requested clarification from the 
veteran as to whether he wanted a hearing before the Board, 
and if so, what type of hearing.  The letter specifically 
indicated that if the veteran did not respond within 30 days, 
the Board would assume that he did not want a hearing, and 
would proceed with its review of his case.  The veteran did 
not respond within the prescribed time period.

In December 2004, the Board remanded these matters to the RO 
to afford the veteran an opportunity for a hearing and for 
additional development.  After the veteran's hearing before 
RO personnel in December 2005 (a report of which is of 
record), and completion of additional development requested, 
the RO continued the denial of the claims (as reflected in 
the January 2006 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.

The Board's decision denying the petition to reopen the claim 
for service connection for impairment of visual acuity but 
reopening the claim for service connection for residuals of a 
neck injury is set forth below.  The matter of service 
connection for residuals of a neck injury, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen the claims for service 
connection on appeal have been accomplished.

2.  In December 1994, the Board reopened the claim for 
service connection for impairment of visual acuity, and then 
denied, on the merits, the claims for service connection for 
impairment of visual acuity and for residuals of a neck 
injury.  The appellant did not appeal the Board's decision.

3.  No new evidence associated with the claims file since the 
Board's December 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for impairment of visual acuity. 

4.  Pertinent to the claim for service connection for 
residuals of a neck injury, medical evidence associated with 
the claims file since the Board's December 1994 denial is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

1.  The Board's December 1994 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2005).

2.  As evidence received since the Board's December 1994 
denial of service connection for impairment of visual acuity 
is not new and material, the criteria for reopening that 
claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 

3.  As evidence received since the Board's December 1994 
denial of the claim for service connection for residuals of a 
neck injury is new and material, the criteria for reopening 
that claim are met. 38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petitions 
to reopen, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." 38 U.S.C. § 5103A(f).  

In light of the Board's favorable disposition of the petition 
to reopen the veteran's claim for service connection for 
residuals of a neck injury, all notification and development 
action needed to render a fair decision on that aspect of the 
appeal has been accomplished.

As regards the veteran's claim for service connection for 
impairment of visual acuity, the Board finds that, as 
explained below, because new and material evidence to reopen 
has not been received, it does not appear that the duty to 
assist provisions of the Act are applicable to this matter.  
Nonetheless, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has also been accomplished.

Initially, the Board notes that the RO has provided the 
veteran notice of what is need to substantiate the claims, 
and has afforded him ample opportunity to present such 
information and evidence.  Specific to requests to reopen, 
the veteran must be notified of both the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, No. 04-81 (U.S. 
Vet. App. March 31, 2006)).  The Board notes that the RO did 
not initially include the criteria for reopening a previously 
denied claim in a notice letter before the rating decision on 
appeal.  However, the claims file reflects that this 
deficiency was cured by the RO in an April 2005 notice 
letter, which noted the criteria for reopening and identified 
the basis for the prior denial-the absence of a nexus 
opinion linking any impairment of visual acuity to the 
veteran's service.  Hence the RO has informed the veteran of 
the evidence necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  The April 2005 
letter also explained the types of evidence that would assist 
the RO in making its decision, to include medical records 
showing treatment in service, statements from people who knew 
the veteran while he was on active duty, and the results of 
any private medical findings since service.  The RO further 
noted that evidence was needed showing that impairment of 
visual acuity existed from military service to the present 
time.  This constitutes notice of what is needed to establish 
the underlying claim for service connection.  

The Board also notes that in addition to the April 2005 
letter, the RO sent letters in August 2003, May 2005, and May 
2006 that provided notice that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and identified  the type of records 
that VA would make reasonable efforts to get.  The August 
2003 letter also identified the evidence that was associated 
with the record.    The veteran was asked to complete and 
return separate consent forms for each health care provider, 
and requested that the veteran furnish any pertinent evidence 
in his possession.  In a May 2005 letter, the RO again 
requested that the veteran complete separate consent forms to 
enable the RO to request outstanding records.  After the 
veteran submitted the requested forms in June 2005, in a 
September 2005 letter, the RO informed the veteran that an 
identified private physician had no records that ten years or 
older, and that if the veteran had any copies of these 
records to send them to the RO.  The Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the June 2002 rating action on appeal.  However, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims were fully developed and  re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson 444 
F.3d 1328 (Fed. Cir. 2006).  As indicated above, the veteran 
was provided opportunities to present information and/or 
evidence in support of his claim.  Following the issuance of 
the January 2006 letter (which completed VA's notice 
requirements and corrected any deficiencies in the prior 
notice letters) the veteran was afforded yet another 
opportunity to present information and/or evidence pertinent 
to the appeal.  Neither in  response to any RO letters nor at 
any other point during the pendency of this appeal has the 
veteran informed the RO of the existence of any additional 
evidence that needs to be obtained prior to adjudication by 
the Board.  Indeed, in March 2006, the veteran submitted 
additional statements that were essentially cumulative of 
those already of record, and thus no additional evidence was 
received such that readjudication of the claim prior to the 
RO's recertification of the appeal to the Board, in May 2006, 
was unnecessary.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  This was 
accomplished in a May 2006 notice letter.  Further, as the 
Board's decision herein denies the appellant's petition to 
reopen his claim for service connection for impairment of 
visual acuity, no disability rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The Board also notes out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  As a 
result, the veteran's service medical records and post-
discharge treatment records have been associated with the 
claims file.  .  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claims, which he has done to include he submission of buddy 
statements and the submission of private medical records in 
his possession.  Further, his RO hearing transcripts are of 
record Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with either claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each claim on appeal. 


II.  Petitions to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

As indicated above, in a December 1994 decision, the Board 
reopened the claim for service connection for impairment of 
visual acuity, and denied service connection, on the merits, 
for impairment of visual acuity and for residuals of a neck 
injury.  The evidence then of record included service medical 
records; transcript of a 1992 RO hearing; September 1983 
treatment records from J. R. Vitale, M.D. reflecting that the 
veteran was seen for photophobia with corneal nebulae lower 
left eye with a notation that the veteran reported an 
explosion on right side injuries; and an October 1990 letter 
from W. R. Barclay, D.O., Chiropractor, stating that he first 
treated the veteran in March 1990 for complaints of bilateral 
neck, shoulder, and arm pain.  After reviewing cervical x-
rays that revealed significant cervical facet arthrosis with 
extensive body spurring and degenerative disc disease, he 
asked the veteran if he had been in an accident because these 
types of degenerative changes are usually precipitated by  
trauma.  The veteran told the chiropractor about a rocket 
attack while he was in Vietnam which caused his head to hit 
the roof and required medical treatment.  The chiropractor 
opined that it was highly probable that the changes in the 
veteran's cervical spine related directly to his Vietnam 
military experience.  

In its decision, the Board found that the veteran had 
bilateral defective vision that preexisted service; that it 
underwent no increase in severity during service and was not 
shown to have been more severe at the time of separation from 
service; and that there was no evidence of inservice eye 
injury or disease in service, at separation and no medical 
opinion relating his current eye impairment to service.  

With respect to the petition to reopen the claim for service 
connection for residuals of a neck injury, the Board found 
that there was no documented injury in service, at 
separation, within one year of separation or any continuity 
of treatment since discharge from service and that the only 
opinion relating the veteran's current cervical arthritis to 
service provided by the veteran's chiropractor was entitled 
to little probative weight as it was solely based on the 
veteran's uncorroborated account of an injury in service.    

In April 1995, the veteran submitted a letter directly to the 
Board expressing his disagreement with the December 1994 
Board decision.  In a July 1995 letter, the Board notified 
the veteran that he could submit a new claim to reopen to the 
RO or he could file a motion for reconsideration in the form 
of a letter, to the Board.  As the veteran did not file a 
motion for reconsideration to the Board or an appeal to the 
Court, and no other exception to finality applies, the 
December 1994 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

The veteran sought to reopen his claims for service 
connection in April 2002.  Under pertinent legal authority, 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to each claim was the December 1994 Board denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence added to the record since the Board's December 
1994 denial includes buddy statements corroborating that the 
veteran sustained an injury to the head from a mortar 
explosion in Vietnam in 1968; an August 2002 medical opinion 
from M.A. Lapp, M.D., that the veteran's current arthritis 
condition in his spine may very well be a post traumatic 
arthritis from his injury in Vietnam in 1968, but that the 
physician could not definitively ascertain whether it was due 
to age or post traumatic spondylosis; private chiropractic 
treatment records from W. R. Barclay, D.O., dated from March 
1990 to July 2004 reflecting treatment for complaints of back 
pain and neck pain that the veteran stated he initially 
injured in Vietnam in 1968, with subsequent injuries in 1990, 
1998, and 2002; a July 2005 letter from B. Vitali stated that 
records for Dr. Vitali from ten years back were not 
available, and that the veteran's visit was in 1983; and the 
transcript from a December 2005 hearing before RO personnel. 

This evidence is new, in that is was not previously agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record.

The Board also finds that the newly received medical 
evidence-specifically, the opinion by the veteran's 
physician-is material to the claim for service connection 
for residuals of a neck injury.  As indicated above, the 
record previously included a speculative opinion from the 
veteran's chiropractor, based on the veteran's uncorroborated 
account of injuries sustained in service; there was no 
medical opinion as to nexus then of record.  The veteran has 
now presented buddy statements corroborating the occurrence 
of in-service injuries to his head, as alleged, and the 
opinion from M. A. Lapp, M.D., which, when considered in 
light of other evidence of record, indicates the possibility 
of a medical relationship between the current back disability 
and service.  As such, this evidence relates to an 
unestablished fact needed to substantiate the claim, and, 
because it addresses medical nexus-an essential element of 
the claim-the Board also finds that it raises a reasonable 
possibility of substantiating the claim for service 
connection for a residual of a neck injury.  Hence, this 
evidence is material for purposes of reopening this claim.  

Notwithstanding the above, none of the additional evidence 
received is material for purposes of reopening the claim for 
service connection for impairment of visual acuity.  Although 
the veteran has submitted new evidence corroborating his 
assertions that he sustained an injury to the head in 
service, there is no medical evidence that is pertinent to 
the central question underlying this claim for service 
connection-i.e., whether there is a medical relationship 
between any current impairment of visual acuity and service.  
The only medical evidence received since the last final 
denial is a duplicate copy of Dr. Vitali's 1983 treatment 
records that were previously considered at the time of the 
last final decision; as these records are not new, they 
cannot provide a basis for reopening the claim.  Absent 
medical evidence or opinion that the veteran has disability 
manifested by impairment of visual acuity that is medically 
related to the veteran's active service, there is no new and 
material evidence to reopen this claim.  

The only other evidence received in support of the claim for 
service connection for impairment of visual acuity consists 
of assertions advanced by the veteran and his representative 
in written statements and during the veteran's December 2005 
RO hearing.  These largely concern the circumstances under 
which the veteran injured his eyes in service, 
manifestations, and treatment of his current impairment of 
visual acuity, all of which are essentially redundant of 
evidence that was previously before the Board.  Even if new, 
however, these statements would not constitute material 
evidence to reopen the claim.  As indicated above, this claim 
turns on medical matters.  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent, on the basis of assertions, alone, to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay testimony, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for impairment of visual acuity has not been 
received, the requirements for reopening are not met, and the 
Board's December 1994 denial of service connection remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
impairment of visual acuity is denied.

As new and material evidence to reopen the claim for service 
connection for residuals of a neck injury has been received, 
the appeal is granted to this extent.

REMAND

In view of the Board's determination that the claim for 
service connection for residuals of a neck injury is 
reopened, the issue must be reviewed on a de novo basis.  The 
Board also finds that additional RO action on the claim is 
warranted.

New evidence in the form of an August 2002 letter from Dr. 
Lapp reflects his opinion that the veteran's current 
arthritic condition in his spine may very well be a post 
traumatic arthritis from his injury in Viet Nam in 1968.  
While Dr. Lapp's medical opinion is deemed sufficient to 
reopen the claim for service connection, the basis for that 
opinion is not clear.  The Board finds that a more definitive 
medical opinion-or, at least one expressed in terms 
sufficient to apply the benefit-of-the-doubt doctrine-that 
is clearly based on full consideration of the veteran's 
documented medical and assertions and supported by stated 
rationale, would be helpful in resolving the claim.  See 38 
U.S.C.A. § 5103A.

Under these circumstances, the RO should arrange for the 
veteran to undergo VA orthopedic examination, by a physician, 
at an appropriate VA medical facility.   to obtain an opinion 
as to whether he has a current back disability(ies) medically 
related to an injury to the head sustained from a mortar 
explosion in Vietnam in 1968.   See 38 U.S.C.A. § 5103A.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant opportunity to present 
additional information and/or evidence pertinent to the claim 
for service connection for residuals of a neck injury, on the 
merits.  The RO's notice letter should explain that the 
appellant has a full one-year period for response.  See 38  
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the  
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession (not previously requested), and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, the identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Therefore, in addition to the 
actions required above, RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the matter remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record. 

The RO's letter should invite the 
appellant to furnish all evidence in his 
possession, and identify what evidence is 
ultimately the appellant's  
responsibility to obtain.  The RO should 
ensure that its letter meets the  
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for a response has 
expired, the RO should arrange for the 
veteran to undergo orthopedic examination 
of his back, by a physician, at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include X-rays, should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should specifically 
identify all disability(ies) affecting 
the neck/cervical spine.  With respect to 
each such diagnosed disability, the 
physician should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disability is 
medically related to the veteran's active 
military service.  In rendering the 
opinion, the physician should 
specifically consider and discuss the 
August 2002 opinion of Dr. M.A. Lapp.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the appropriate VA medical 
facility.

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran claim for 
service connection for residuals of a 
neck injury.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate, in 
adjudicating the claim.  Otherwise, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


